DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/426,228 and is in response to Applicant Arguments/Remarks filed 08/24/2022.
Claims 1-13 are previously pending, of those claims, claims 1-4, 6-7, 9-12 have been amended, and claims 26-34 have been canceled, and new claims 35-39 have been added.  All amendments have been entered.  Claims 1-13 and 35-39 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOUIMRANE (US 2012/0225352 A1) in view of HE (US 2015/0064575 A1).
With respect to claims 1 and 6.  ABOUIMRANE teaches a selenium-carbon composite (paragraph 0005).  The material for the carbon in such a composite may include a carbon material that includes at least one of graphene (paragraph 0006).  
ABOUIMRANE teaches that the active material may be used in a coin cell, that includes the cathode, an anode, and a separator, as well as an electrolyte (paragraph 0064).  ABOUIMRANE teaches the anode may include a lithium anode (paragraph 0023) as well as silicon (paragraph 0036).
ABOUIMRANE does not explicitly teach that the selenium-carbon composite is made by the recited method.  However, this is taken to be product by process claim limitation.  Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113(I).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
ABOUIMRANE teaches the choice of carbon being graphene from a choice of elements.  Further ABOUIMRANE does not teach discharge specific capacity of the battery.  
HE teaches a rechargeable lithium selenium cell comprising a cathode active material selected from Se or SexSy (abstract).  Further the implementation of a meso-porous or porous nano-structured cathode supporting network composed of conductive nano-filaments, such as graphene (NGPs) has the effect of improving the cycling stability and active material utilization rate in a rechargeable Li-Se cell (paragraph 0151).  As seen in Figure 11, the specific capacity is higher than 580 mAh/g after 50 cycles for the compounds with NGP.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to choose the graphene for the carbon in the composite of ABOUIMRANE because HE teaches that the use of graphene has the beneficial effects of improving the cycle stability and active material utilization rate in rechargeable Li-Se cells (HE paragraph 0151).  Therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results.  HE does not explicitly teach that the discharge specific capacity is at a constant current charge-discharge test with voltages between 1 to 3 V at room temperature.  However, HE teaches that additional elements such as the concentration of the electrolytes, as well as the nano-structure such as the graphene effects the capacity retention (HE paragraph 0151).  Therefore one having ordinary skill in the art would be able to achieve the desired specific capacity retention as a matter of routine optimization.  
With respect to claims 2 and 7.  ABOUIMRANE teaches in one example the anode is lithium metal (paragraph 0064).  
With respect to claims 3 and 8.  ABOUIMRANE teaches the separator is a Celguard separator (paragraph 0064).  
With respect to claims 4 and 9-10.  ABOUIMRANE teaches the electrolyte includes LiPF6 in ethylene carbonate and ethyl methyl carbonate (paragraph 0064).  
With respect to claims 11 and 36.  In one example ABOUIMRANE teaches the use of EC/DEC and LiPF6 as the electrolyte (paragraph 0064).  ABOUIMRANE teaches the electrolyte may include gel electrolytes, as well as non-aqueous electrolytes (paragraphs 0039-0042).  However, ABOUIMRANE does not explicitly teach the claimed ether or ionic liquids.  
HE teaches a lithium selenium cell having a cathode material of Se (abstract).  Preferred organic liquid solvents used may include ethylene carbonate, as well as 1,3-dioxolane or TEGDME (paragraph 0128).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the carbonate solvent of ABOUIMRANE for the DOL or TEGDME solvent of HE, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claims 12 and 37.  In one example ABOUIMRANE teaches the use of EC/DEC and LiPF6 as the electrolyte (paragraph 0064). As noted above, ABOUIMRANE does not explicitly teach the use of the ionic liquids as a solvent.  HE teaches the electrolyte may include either an organic liquid or an ionic liquid (paragraph 0127).  Preferred ionic liquids include cation of di-alkylimidazolium, and preferred anions include sulfonylimde (paragraph 0129).  Preferred ionic liquid may include N-methyl-N-propylpiperidinium bis(trifluoromethyl sulfonyl)imide PP13TFSI (paragraph 0129).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to substitute the solvent of ABOUIMRANE for the ionic liquid of HE, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claims 38-39.  ABOUIMRANE does not explicitly teach a reduction in the discharge specific capacity between the first and fiftieth cycle is no more than about 34%.
HE teaches the use of a supporting network composed of the nano-graphene platelets, and these are taught to improve the cycling stability and active material utilization rate of the Li-Se cell (paragraph 0151).  Specifically NGP supported cathode appears to be significantly more effective in imparting cycling stability to the Li-Se/S cell (paragraph 0147).  
Therefore as noted above the combination of ABOUIMRANE and HE would teach control the specific capacity retention as a matter of routine optimization, and this is a result of the use of the NGPs for the Li-Se/S cells are known to impart cycling stability (HE paragraph 0147).  

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOUIMRANE (US 2012/0225352 A1) in view of HE (US 2015/0064575 A1)  and KOSHINA (US 2011/0250506 A1).
Claim 5 is dependent upon claim 1, claim 13 is dependent upon claim 6, all of which are rejected above under 35 U.S.C. 103 in view of ABOUIMRANE and HE.  ABOUIMRANE teaches a coin cell (paragraph 0064) but does not explicitly teach a pouch-cell.  KOSHINA teaches a lithium secondary battery (abstract).  The non-aqueous secondary battery comprises a negative electrode, a positive electrode and a separator (paragraph 0026).  The battery may have a cylindrical structure, but any other shape, such as a pouch or coin type may be used (paragraph 0026).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the pouch type cell for the secondary battery of ABOUIMRANE as taught by KOSHINA, as KOSHINA establishes that one of ordinary skill in the art would find it obvious to substitute a coin cell for a pouch cell, and therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Response to Arguments
Applicant’s arguments, see page 9 of Applicant Arguments/Remarks, filed 08/24/2022, with respect to the 35 U.S.C. 112 rejection of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-13 has been withdrawn. 
Applicant has amended the claim to overcome the rejection.

Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. On pages 10-13 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1-4 and 6-10 in view of ABOUIMRANE and HE.  On page 11 Applicant argues that the instantly claimed process exhibit discharge specific capacities of at least 580 mA/g and up to 756 mAh/g after 50 cycles.  In comparison Applicant argues that ABOUIMRANE’s lithium selenium secondary battery only exhibit a discharge specific capacity of about 160-260 mAh/g when a mesoporous carbon-selenium composite is used as the cathode material.  Therefore Applicant argues that the claimed lithium selenium secondary battery exhibits a discharge specific capacity that is 193-252% higher than ABOUIMRANE’s best discharge specific capacity.  Applicant argues that ABOUIMRANE provides no teaching or suggestion that would lead one of ordinary skill in the art to use graphene as an example and result in a 193-252% increase in discharge capacity.  Therefore Applicant argues that the present invention has a unexpectedly superior result.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case it is the combination of ABOUIMRANE with HE that is taken to meet this limitation.
On page 12 of Applicant Arguments/Remarks Applicant argues that paragraph [0151] of HE does not teach the use of graphene results in improved cycling stability and active material utilization in rechargeable Li-Se cells.  Instead Applicant argues that this paragraph of HE teaches the use of graphene not in Li-Se cells, but instead in lithium selenium/sulfur cells.  Further Applicant argues that HE does not indicate the use of graphene would result in a lithium selenium secondary battery having properties superior to the ones of ABOUIMRANE.  Instead Applicant argues that HE merely teaches the use of graphene as an alternative to other carbon materials, and does not teach or suggest that the substitution of one carbon material with graphene would result in a lithium selenium or lithium selenium/sulfur secondary battery with 193-252% increase in discharge capacity.  These arguments are not persuasive.
First Applicant argues that HE in paragraph [0151] is specific to a lithium selenium/sulfur cell and not a lithium selenium cell as claimed.  Further on page 13 of Applicant Arguments/Remarks Applicant argues that Figure 11 of HE is misguided as it is directed to a specific capacity of lithium selenium/sulfur cells, and not lithium selenium cells as recited in claim 1, and posits that it would be more appropriate to compare Figure 10 of HE which shows the discharge specific capacity of lithium selenium cells.  The argument that a lithium selenium/sulfur cell does not read on the claimed subject matter is no persuasive as it relates to unclaimed subject matter, and is not consistent with how the use of the term lithium selenium cells are used in the art.  As an initial matter claim 1 recites a lithium selenium cell, but does not specifically exclude the presence of additional elements such as sulfur also being contained.  Applicant does not argue that HE does not teach selenium is present, but merely that sulfur is also present.  However, as noted the claim does not specifically claim that the cathode material does not contain additional elements such as sulfur.  Therefore this argument is not persuasive as it relates to unclaimed subject matter.  Further the prior art makes it clear that one of ordinary skill in the art would consider alloys of selenium to still qualify as being lithium selenium cells.  For example ABOUIMRANE teaches suitable selenium containing compounds includes alloys of selenium with sulfur (paragraph 0027).  Similarly HE teaches lithium selenium cells, where the active material may include either Se or SexSy (paragraph 0038 and 0054).  Therefore contrary to Applicant’s arguments, the broadest reasonable interpretation of the claimed lithium selenium secondary battery may include a cathode with selenium/sulfur alloy.  Further the Applicant’s arguments that Figure 10 of HE would be more accurate than Figure 11 is also not considered persuasive.  
Secondly Applicant’s argument that HE does not teach or suggest that the use of graphene would result in an increase discharge specific capacity is not persuasive.  Specifically as noted in the rejection and cited by the Applicant on page 12 of Applicant Arguments/Remarks, paragraph [0151] of HE specifically states “In addition to the implementation of a higher concentration electrolyte system, a meso-porous or porous nano-structured cathode supporting network composed of … graphene (NGPs), further improve the cycling stability and active material utilization rate in a rechargeable Li-Se/S cell.  Among these conductive networks structures, … NGP appear to provide the best overall performance.”  Therefore despite what Applicant is arguing, this paragraph specifically notes that NGP in particular provide the best overall performance, this performance specifically being improved cycling stability.  This is also addressed in paragraph [0147] of HE which recites “Further, the NGP-supported cathode appears to be significantly more effective in imparting cycling stability to the Li-Se/S cell”.  Therefore Applicant’s argumetns that HE does not teach graphene results in improved cycle stability is not persuasive.  Further Applicant’s argument that HE would not believe  that the use of graphene in the cathode material of a lithium selenium secondary battery would result in an increased capacity is not persuasive.  As noted above, one having ordinary skill in the art would have expected the use of the NGP to have resulted in, as HE puts it in paragraph [0147] “significantly more effective in imparting cycling stability to the Li-Se/S cell”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722